Richardson, J.,
After a hearing on this appeal, the trial judge reversed the order of the police civil service commission of the Borough of Braddock and directed that appellant be reinstated as chief of police of that borough. The civil service commission and the Borough of Braddock have filed “assignments of error” to this decision. No objection having been made to the procedure, we have heard the arguments of counsel and reviewed the record.
These assignments question the right of the hearing judge to reach an independent conclusion from the record and the testimony taken before him. In our opinion, the findings of the police civil service commission are not binding on this court on appeals taken under the Act of June 5, 1941, P. L. 84. In this conclusion we find support in the opinion of Judge Sohn in Goehring’s Appeal, 57 D. & C. 256.
We adopt the findings of fact and the decision of the hearing judge, and will overrule the exceptions filed.
Order of court
And now, February 18,1947, this case having come on to be heard, the findings of fact of the hearing judge *587are approved, and the assignments of error” are dismissed.
It is further ordered that Gebhard Reabe be reinstated in his position as chief of police of the Borough of Braddock, and that he be given back pay from December 13, 1945, until the date of his reinstatement,* and further, that the costs of this appeal be paid by the Borough of Braddock.